[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Patricia Buckwolf, Esq., For the Petitioner CT Page 9883
James G. Clark, Esq., Assistant State's Attorney for the State.
BY THE DIVISION
The petitioner was convicted of the crime of Escape from Custody in violation of Conn. Gen. Stat. 53A-171. After his conviction for escape but prior to his sentencing of the crime, the petitioner escaped again. Consequently, at the time of sentencing the petitioner was not present and was sentenced "in absentia" by the court to ten years to serve.
Counsel for the petitioner argued to the Board that the sentence was excessive because no one was present on behalf of Mr. Harris at the time he was sentenced.
In reviewing the record we find counsel's argument unpersuasive. Here the petitioner escaped once, denied it and was convicted of the charge. He then escaped again. The sentence is appropriate since the petitioner, by his own volition, failed to show at the time of sentencing. The sentence was fair considering the menace the petitioner had become to society. Sentence affirmed.
PURTILL, J. NORKO, J. STANLEY, J.
Purtill, J., Norko, J., and Stanley, J. participated in this decision.